Citation Nr: 0030118	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
furunculosis externa of the left ear.

2.  Entitlement to an increased (compensable) rating for 
otitis media of the right ear.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a right foot infection.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bilateral macular 
degeneration.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1940 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service 
organizations.  This may be advisable in light of the 
complexity of the veteran's claims.  


REMAND

This case requires remand for various reasons.  Initially, 
the Board notes that the RO has addressed the issues 
involving service connection for macular degeneration of the 
eyes and bilateral hearing loss as involving new and material 
evidence to reopen the claims.  Review of the claims file 
does not reveal that these issues have been previously and 
finally adjudicated, nor has the veteran been given notice of 
any prior decision related to service connection for these 
disabilities.  Therefore, these claims must be adjudicated as 
ones involving service connection.  Also, because the veteran 
has claims for service connection for bilateral hearing loss 
and macular degeneration, he must be accorded VA examinations 
for these disorders.  

With respect to the veteran's claims for increased ratings, 
VA examinations were scheduled for October 1996.  However, 
the veteran failed to report because he was out of the 
country.  While he has submitted some consultation reports 
dated subsequent to this date, they appear to be incomplete.  
The veteran should be scheduled for new Compensation and 
Pension examinations for his service-connected right and left 
ear disorders and his right foot disorder.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

Finally, there are other abnormalities with the veteran's 
claims file that must be remedied.  There are indications 
that one volume of the veteran's claims file may be missing.  
If this is true some effort must be made to retrieve the 
missing volume.  Also, the veteran appears to currently 
reside within the jurisdiction of a differernt RO from the 
one certifying the case to the Board.  This appears to hamper 
the timely development of the case.  

The case is REMANDED to the RO for the following development:

1.  The RO should ascertain if the 
veteran's claims file consists of two or 
three volumes.  If it is found that there 
is a missing volume of the claims file an 
attempt must be made to retrieve the 
missing volume and associated it with the 
two which are present.

2.  Volume 2 of the veteran's claims file 
contains a large volume of material, 
which is curently bound together with 
rubber bands.  This material should be 
properly placed in a claims file folder.  
This may mean that another volume must be 
started. 

3.  The RO should contact the veteran and 
confirm his current address.  If it is 
found that the veteran resides within the 
jurisdiction of a different regional 
office, then consideration should be 
given to transferring the claims file to 
a Regional Office more appropriate to 
timely development of the claims.  

4.  The RO should contact the veteran and 
ask him to present a written statement as 
to the specific nature and bases of his 
claims for service connection for 
bilateral hearing loss and macular 
degeneration, e.g., whether he is 
claiming that they developed during 
service or, if not, then the basis for 
his believing that they are related to 
his military service.  The veteran should 
be informed that this is necessary to 
clarify the nature of his claim and to 
request nexus opinions from VA examiners.  

5.  The RO should obtain any recent VA 
medical treatment records, which have not 
been obtained.  

6.  The veteran should be accorded the 
appropriate VA eye examination.  The 
report of examination should include a 
detailed account of all manifestations of 
any eye disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to review the veteran's service 
medical records and his medical history 
and offer an opinion as to the etiology of 
the veteran's current macular 
degeneration.  The Board is specifically 
interested in knowing of the disorder is 
related to the veteran's service, or is 
due to age.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.

7.  The veteran should be accorded the 
appropriate VA ear examination.  The 
report of examination should include a 
detailed account of all manifestations of 
any ear or hearing disorder found to be 
present.  All necessary tests should be 
conducted, to include audiology testing, 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examining physician is 
requested to indicate if the veteran has 
any current manifestations of otitis media 
in his left ear and/or furunculosis 
externa of the left ear.  The examining 
physician and/or the audiologist is 
requested to indicate if the veteran's 
bilateral hearing loss, if found to be 
present, is in any way related to the 
veteran's service or his service-connected 
ear disorders, taking into account the 
veteran's response to paragraph no. 4. 
above.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The examiner 
should provide complete rationale for all 
conclusions reached.

8.  The veteran should be accorded the 
appropriate VA examination of his right 
foot.  The report of examination should 
include a detailed account of all 
manifestations of any right foot disorder 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examining physician is requested to 
indicate whether the veteran has any right 
foot symptomatology, which is in related 
to his service-connected infection, which 
appears to have been essentially static in 
nature for many years.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner.  
The physician should provide complete 
rationale for all conclusions reached.

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If these reports do 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

10.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, 
the RO is reminded that the issues 
involving hearing loss and macular 
degeneration are to be adjudicated as 
issues involving service connection.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim he should be furnished a supplemental statement of 
the case covering all the pertinent evidence, law and 
regulatory criteria, and he should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving issues on 
appeal will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


